Citation Nr: 0210303	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-06 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a January 20, 1959 rating decision, which denied 
service connection for a duodenal ulcer, should be reversed 
on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to service connection for residuals of a 
vagotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1950 
to November 1954, with approximately one year and eight 
months of other prior service.  He also had additional active 
military duty from March 1956 to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO denied 
service connection for residuals of a vagotomy.  In January 
2000, the Board remanded this claim to the RO for the 
agency's adjudication of the inextricably intertwined issue 
of whether the January 20, 1959 rating decision, which denied 
service connection for a duodenal ulcer, should be reversed 
on the grounds of CUE.  By a September 2001 rating action, 
the RO denied the CUE claim.  Thereafter, the veteran 
perfected a timely appeal with respect to this denial.  

Also in the January 2000 decision, the Board denied the issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  
The supplemental statement of the case which was furnished to 
the veteran and his representative in December 2001 included 
a continued denial of his PTSD claim.  However, as the 
Board's January 2000 denial of the veteran's PTSD claim is 
final, any subsequent adjudication of this issue must be 
considered on the basis of new and material evidence.  
Significantly, the veteran has not filed a petition to reopen 
his previously denied claim for service connection for PTSD.  
Consequently, the issues currently before the Board for 
appellate review at this time are correctly stated as listed 
on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  By a rating decision dated on January 20, 1959, the Los 
Angeles, California Regional Office denied service connection 
for a duodenal ulcer.  Although notified of the denial two 
days later in January 1959, the veteran did not initiate an 
appeal of the decision.  

3.  The correct facts, as they were known at the time of the 
January 20, 1959 rating decision, were before the Los 
Angeles, California Regional Office, and the statutory and 
regulatory provisions extant at that time were correctly 
applied.  

4.  The Los Angeles, California Regional Office's January 20, 
1959 rating decision does not contain an error which, had it 
not been made, would have manifestly changed the outcome of 
the claim.  

5.  No competent medical evidence has been received which 
associates any residual of the veteran's vagotomy to his 
active military duty.  


CONCLUSIONS OF LAW

1.  The criteria for the revision of the Los Angeles, 
California Regional Office's January 20, 1959 rating 
decision, which denied service connection for a duodenal 
ulcer, on the grounds of CUE have not been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 (2001).  

2.  Residuals of a vagotomy were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statements of 
the case and supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his service 
connection and CUE claims.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available post-service medical records adequately identified 
by the veteran and has made several attempts to procure all 
available service medical records.  Consequently, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, an examination 
completed in July 1956 demonstrated that the veteran's 
abdomen was soft and nontender and had no masses.  In January 
1957, the veteran sought treatment for complaints of a severe 
cough and an upset stomach.  A physical examination 
demonstrated marked hyperemia of the throat, post-nasal drip, 
thickening of the pharyngeal mucosa, and large floating 
hypertrophy of the tonsils which was interfering with the 
veteran's normal breathing ability.  

Several days later in February 1957, the veteran reported no 
improvement in his symptoms.  He described continued coughing 
with morning vomiting and stated that he had been drinking 
over the weekend.  A physical examination reflected many 
coarse rales in chest fields as well as purulent rhinitis.  
An impression of an upper respiratory infection was given.  

In November 1957, the veteran sought treatment for complaints 
of vomiting and coughing.  His long history of tonsillitis 
was noted in the report.  A physical examination demonstrated 
a slightly red throat with no exudate and without enlargement 
of the tonsils.  An impression of an upper respiratory 
infection as well as possible flu was given.  

The separation examination, which was conducted in March 
1958, demonstrated that the veteran's abdomen was normal.  In 
the same month, the veteran retired from service.  

At a VA examination conducted in December 1958, the veteran 
stated that he had a "sick stomach all [of] the time."  The 
examiner noted that the veteran, who complained of a 
continuous sick feeling around his navel, provided an 
unsatisfactory gastrointestinal history because he did not 
have the intelligence or observation powers necessary.  The 
veteran stated that he had never noticed whether food or 
medicine affected his stomach pain.  He denied vomiting 
(except when he coughed hard) and gastrointestinal bleeding.  
He reported that he had been told that he had an ulcer and 
denied being on any kind of diet.  

A physical examination demonstrated that the veteran's 
abdomen was flat, soft, and  nontender and that it had no 
masses or enlarged organs.  An upper gastrointestinal series 
showed a duodenal ulcer with definite crater formation and 
associated marked duodenitis.  The examiner diagnosed a 
duodenal ulcer.  

In March 1963, the veteran sought private treatment for 
intermittent stomach cramps since October 1962 as well as 
nausea without vomiting.  He reported that eating did not 
affect his stomach pain "one way or the other" and that he 
was taking medicine which helped.  A physical examination of 
the veteran's abdomen demonstrated tenderness in the 
umbilical area; unpalpable liver, kidney, and spleen; no 
masses; no hernia; and active bowel sounds.  An upper 
gastrointestinal series completed on the following day showed 
a high hypertonic stomach with evidence of some chronic 
irritation or irritability involving the mucosa of the 
pyloric end of the stomach and with some irritability of the 
duodenal bulb but with no evidence of frank ulceration or 
other organic pathology found in the upper gastrointestinal 
tract.  

Subsequently, a private physician explained that the veteran 
was last hospitalized in April 1963 for treatment of 
persistent recurring epigastric pain not appreciably affected 
by food.  This physician noted that x-rays taken in 1958 were 
indicative of a peptic ulcer but that, in April 1963, the 
veteran had no bleeding in his stool or vomiting.  In 
addition, an upper gastrointestinal series completed at that 
time showed marked pylorus spasm but no frank ulceration.  
The veteran responded well to antispasmodic and an ulcer 
regime.  Further, this physician noted that the veteran was 
last seen in September 1963, at which time he had no ulcer 
symptoms.  

In July 1965, the veteran underwent another VA examination, 
at which time he reported experiencing stomach trouble since 
1954 when he had begun to have nausea and vomiting as well as 
a churning sensation in his stomach.  He also stated that he 
was seen at sick call in service many times during the next 
four years but that no x-rays were taken until after 
discharge.  He maintained that he underwent a vagotomy and 
pyloroplasty in 1963 after he had experienced intermittent 
black stools for one year.  He stated that he was 
subsequently hospitalized in June 1965 at which time he was 
told that he had another ulcer and that the medication that 
he was given then controlled his symptoms well.  

Examination of the veteran's abdomen demonstrated good muscle 
tone; no masses or tender areas; a subcostal crescent shaped 
well-healed post-operative scar measuring six-and-one-eighth 
inches which was somewhat depressed but not severely 
connected with the underlying tissues; and no enlargement of 
the liver, kidneys, or spleen.  The examiner described the 
veteran's abdomen as soft.  

An upper gastrointestinal series showed widening of the 
pyloric sphincter with absence of the usual pyloric sphincter 
gap representing changes probably due to a pyloroplasty.  The 
radiologist explained that deformity of the bulb was 
characteristic of an old chronic duodenal ulcer but that the 
actual crater was not demonstrated and that the veteran's 
stomach emptied fairly well at two hours with only a small 
gastric residue.  The examiner conducting the examination 
diagnosed a duodenal ulcer by history as well as 
post-operative vagotomy and pyloroplasty.  

In May 1999, the RO received VA outpatient treatment records 
dated from November 1998 to April 1999.  In January 1999, the 
veteran underwent an esophagogastroduodenoscopy.  This test 
showed a Barrett's esophagus from 37-40 centimeters, a small 
hiatal hernia, and a deformed wide open stenosis of 
incompetent pylorus.  

At a personal hearing conducted before a hearing officer at 
the RO in May 1999, the veteran testified that he has 
experienced stomach problems since service.  Hearing 
transcript (T.) at 5-9.  According to the veteran's 
testimony, even though he sought treatment in service for a 
"nervous . . . stomach," he was always told that the 
problems were related to his drinking.  T. at 6.  

Additional VA outpatient treatment records show in April 
2000, the veteran underwent another 
esophagogastroduodenoscopy.  Following this test, an 
assessment of a stable Barrett's esophagus was made.  

Analysis

A.  CUE

In January 1959, the Los Angeles, California Regional Office 
properly notified the veteran of the January 20, 1959 rating 
action which denied service connection for a duodenal ulcer.  
The veteran did not initiate an appeal of the decision, which 
therefore became final.  

According to the applicable regulatory provision, previous 
determinations that are final and binding, including 
decisions regarding service connection, will be accepted as 
correct in the absence of clear and unmistakable error.  
However, where the evidence establishes CUE, the prior 
decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 
3.105(a) (2001).  A decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2001).  

Claims for CUE are based on a review of the facts and law 
extant at the time of the adjudication being attacked.  See 
Berger v. Brown, 10 Vet. App. 166 (1997).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (e.g., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet.App. 310 (1992).  

In Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that 

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

See also Grover v. West, 12 Vet.App. 109, 111-112 (1999) and 
Daniels v. Gober, 10 Vet.App. 474, 478 (1997).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face, if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it, 
if the claimant has only alleged a failure on the part of VA 
to fulfill its duty to assist, or if the claimant has not 
expressed with specificity how the application of cited laws 
and regulations would dictate a "manifestly different" 
result, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

After a complete and thorough review of the record physically 
before VA on January 20, 1959, the Board concludes that there 
was a tenable basis for that decision, which denied service 
connection for a duodenal ulcer.  This denial is adequately 
supported by the service, and post-service, medical records 
available to the Los Angeles, California Regional Office at 
the time of the January 1959 rating action.  

In particular, at the time of the January 1959 rating action, 
the service medical records reflected complaints of nausea 
and vomiting.  Significantly, however, these symptoms were 
associated with possible flu as well as with various 
respiratory disorders, including upper respiratory 
infections, marked hyperemia of the throat, post-nasal drip, 
thickening of the pharyngeal mucosa, and large floating 
hypertrophy of the tonsils which were interfering with the 
veteran's normal breathing ability.  Although an upper 
gastrointestinal series completed in December 1958 showed a 
duodenal ulcer with definite crater formation and associated 
marked duodenitis, the veteran himself had admitted at the VA 
examination conducted at that time that food or medicine did 
not seem to affect his stomach pain, that he was not on any 
type of specific diet, and that he did not vomit (except when 
he coughed hard) or have gastrointestinal bleeding.  Further, 
this VA examination demonstrated that the veteran's abdomen 
was flat, soft, and  nontender and that it had no masses or 
enlarged organs.  

Thus, although a duodenal ulcer was found less than one year 
from the veteran's separation from service, this disorder was 
not manifested to a degree of at least 10 percent, within one 
year from his discharge from active military duty.  As such, 
the Board concludes, because there was no error of fact or 
law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the January 20, 1959 decision 
denying service connection for a duodenal ulcer was not 
clearly and unmistakably erroneous.  

In reaching this conclusion, the Board observes that the 
evidence of record at the time of the January 20, 1959 
decision was correctly reported.  Also, the pertinent 
statutory and regulatory provisions extant at the time of the 
Los Angeles, California Regional Office's January 1959 
decision were correctly applied.  

Throughout the current appeal, the veteran has contended 
that, at the time of the December 1958 VA examination, he had 
reported receiving recent gastrointestinal treatment and 
that, if the Los Angeles, California Regional Office had 
obtained the records of such treatment, the reports would 
have shown that his duodenal ulcer was symptomatic.  In this 
regard, the Board notes that the report of the December 1958 
VA examination does indicate that the veteran did inform the 
examiner that he had undergone a gastrointestinal series at 
the VA Outpatient Clinic in Long Beach, California between 
July and September 1958 and that he had also received private 
medical treatment for stomach ulcers since October 1958.  

Significantly, however, the veteran's contentions that VA 
failed in its duty to assist him in the development of his 
claim cannot serve as the basis for a finding of CUE.  See, 
Luallen v. Brown, 8 Vet. App. 92 (1995) and Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994) (in which the Court stipulated 
that, if the claimant has only alleged a failure on the part 
of VA to fulfill its duty to assist, the claim should be 
denied).  

In sum, there is no indication that the correct facts, as 
they were known at the time of the January 20, 1959 decision, 
were not before the Los Angeles, California Regional Office; 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied; or that an undebatable error 
was rendered of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
See, 38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  See also, 
Russell v. Principi, 3 Vet. App. 310 (1992).  As such, the 
Board must conclude that the January 20, 1959 rating decision 
did not contain CUE.  

B.  Service Connection For Residuals Of A Vagotomy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

In the present case, although the service medical records 
reflect complaints of nausea and vomiting, these symptoms 
were associated with possible flu as well as various 
respiratory disorders, including upper respiratory 
infections, marked hyperemia of the throat, post-nasal drip, 
thickening of the pharyngeal mucosa, and large floating 
hypertrophy of the tonsils which were interfering with the 
veteran's normal breathing ability.  Further, although a 
duodenal ulcer was found on an upper gastrointestinal series 
in December 1958, this disability, at that time, was found on 
physical examination to be asymptomatic.  

According to subsequent medical records, an April 1963 upper 
gastrointestinal series showed marked pylorus spasm but no 
frank ulceration.  In September 1963, the veteran was found 
to have no ulcer symptoms.  

The July 1965 VA examination included the veteran's 
complaints of stomach trouble since 1954 when he had begun to 
have nausea and vomiting as well as a churning sensation in 
his stomach.  At that evaluation, the veteran also reported 
having undergone a vagotomy and pyloroplasty in 1963 after he 
had experienced intermittent black stools for one year.  The 
examiner diagnosed a duodenal ulcer by history as well as 
post-operative vagotomy and pyloroplasty based upon upper 
gastrointestinal series findings of a widening of the pyloric 
sphincter with absence of the usual pyloric sphincter gap 
representing changes probably due to a pyloroplasty as well 
as a deformity of the bulb that was characteristic of an old 
chronic duodenal ulcer (although the radiographic films did 
not show the actual crater).  

An esophagogastroduodenoscopy completed in January 1999 
demonstrated the presence of a Barrett's esophagus from 37-40 
centimeters, a small hiatal hernia, and a deformed wide open 
stenosis of incompetent pylorus.  A second 
esophagogastroduodenoscopy completed in April 2000 confirmed 
the presence of a stable Barrett's esophagus.  

The Board acknowledges that the records indicate that the 
veteran underwent a vagotomy in 1963 and that he has a 
current diagnosis of a stable Barrett's esophagus.  
Significantly, however, even if the Board were to assume that 
the veteran's current Barrett's esophagus may be considered 
to be a residual of the vagotomy, the fact remains that the 
claims folder contains no competent evidence associating any 
residual of the vagotomy to his active military duty.  In 
fact, as the Board has discussed in this decision, the 
veteran's in-service complaints of nausea and vomiting have 
been associated with various respiratory disorders and 
possible flu.  

As such, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a vagotomy.  Service connection 
for any such residual disability must, therefore, be denied.  



ORDER

Entitlement to a finding of CUE in a January 20, 1959 rating 
decision, which denied service connection for a duodenal 
ulcer, is denied.  

Service connection for residuals of a vagotomy is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

